
	
		II
		110th CONGRESS
		1st Session
		S. 1855
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mr. Grassley (for
			 himself, Mrs. Hutchison,
			 Mr. Bingaman, Mr. Allard, and Mr.
			 Brownback) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  relief to individuals from the penalty for failure to pay estimated taxes on
		  amounts attributable to the alternative minimum tax in cases where the taxpayer
		  was not subject to the alternative minimum tax in the preceding taxable
		  year.
	
	
		1.Short
			 titleThis Act may be cited as
			 the AMT Penalty Protection Act of
			 2007.
		2.Estimated tax
			 safe harbor for alternative minimum tax liability
			(a)In
			 generalSection 6654 of the Internal Revenue Code of 1986
			 (relating to failure by individual to pay estimated income tax) is amended by
			 redesignating subsection (m) as subsection (n) and by inserting after
			 subsection (l) the following new subsection:
				
					(m)Safe harbor for
				certain alternative minimum tax payersIn the case of any
				individual with respect to whom there was no liability for the tax imposed
				under section 55 for the preceding taxable year—
						(1)any required
				payment calculated under subsection (d)(1)(B)(i) shall be determined without
				regard to any tax imposed under section 55,
						(2)any annualized
				income installment calculated under subsection (d)(2)(B) shall be determined
				without regard to alternative minimum taxable income, and
						(3)the determination
				of the amount of the tax for the taxable year for purposes of subsection (e)(1)
				shall not include the amount of any tax imposed under section
				55.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
